Citation Nr: 9926154	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  90-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, as secondary to service-connected acne 
conglobata and hidradenitis suppurativa.

2.  Entitlement to service connection for a joint disorder, 
as secondary to service-connected acne conglobata and 
hidradenitis suppurativa. 

3.  Entitlement to service connection for a gastrointestinal 
disorder (claimed as ulcers), as secondary to service-
connected acne conglobata and hidradenitis suppurativa.

4.  Entitlement to an increased disability rating for 
service-connected acne conglobata and hidradenitis 
suppurativa, currently evaluated as 30 percent disabling.

5.  Entitlement to a total rating for compensation purposes 
on the basis of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The December 1988 rating 
decision reduced the disability rating assigned for the 
veteran's service-connected acne conglobata from 30 percent 
to 10 percent disabling; denied entitlement to service 
connection for a psychiatric disorder, arthritis, and ulcers 
as secondary to service-connected acne conglobata; and denied 
entitlement to a TDIU.  In November 1989, the RO granted 
entitlement to service connection for hidradenitis 
suppurativa, evaluated as 10 percent disabling, effective 
from February 1989.  In an October 1991 rating decision, the 
RO recharacterized the veteran's service-connected skin 
disorder as acne conglobata and hidradenitis suppurativa and 
restored the 30 percent disability rating. 

The case was previously before the Board in January 1991 and 
August 1992, when it was remanded for examination of the 
veteran and further adjudication.  The RO in Atlanta, 
Georgia, currently has jurisdiction over the veteran's 
claims.

In August 1998 and June 1999, the Board requested medical 
opinions from independent medical experts (IMEs) in 
accordance with 38 C.F.R. §§ 3.328, 20.901(d) (1998).  After 
the opinions were received at the Board, the appellant was 
provided a copy and 60 days to submit any additional evidence 
or argument in response to the opinions.  38 C.F.R. § 20.903 
(1998).  The veteran's representative responded in January 
and July 1999. 

The claims of entitlement to service connection for a 
psychiatric disorder on a secondary basis (on the merits) and 
to a TDIU are the subject of the remand immediately following 
this decision.


FINDINGS OF FACT

1.  In September 1984, the Board denied entitlement to 
service connection for a psychiatric disorder as secondary to 
service-connected acne conglobata.

2.  In May 1993, on reconsideration of the veteran's case, 
the Board again denied entitlement to service connection for 
a psychiatric disorder as secondary to service-connected acne 
conglobata and hidradenitis suppurativa.  The scope of the 
reconsideration was confined to the record available to the 
Board in September 1984.

3.  Evidence received since September 1984 is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The claim of entitlement to service connection for a 
psychiatric disorder as secondary to service-connected acne 
conglobata and hidradenitis suppurativa is plausible.

5.  Sufficient evidence for an equitable disposition of the 
veteran's claim of entitlement to service connection for a 
joint disorder, as secondary to service-connected acne 
conglobata and hidradenitis suppurativa, has been obtained.

6.  The veteran's claimed joint disorder was not caused or 
aggravated by his service-connected acne conglobata and 
hidradenitis suppurativa. 

7.  No medical evidence has been presented or secured 
establishing a relationship between the service-connected 
acne conglobata and hidradenitis suppurativa and any current 
gastrointestinal disorder. 

8.  The veteran's service-connected acne conglobata and 
hidradenitis suppurativa is manifested by periodic 
exacerbations and remissions, deformity, extensive areas of 
scarring, and draining lesions.


CONCLUSIONS OF LAW

1.  The Board's decision of May 1993 that denied entitlement 
to service connection for a psychiatric disorder as secondary 
to service-connected acne conglobata and hidradenitis 
suppurativa is final.  38 U.S.C.A. §§ 7103(a), (b)(3), 
7104(a) and (b) (West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 
(1998). 

2.  Additional evidence received is new and material, and the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder as secondary to service-connected acne 
conglobata and hidradenitis suppurativa is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to service connection for a 
psychiatric disorder as secondary to service-connected acne 
conglobata and hidradenitis suppurativa is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran is not entitled to service connection for a 
joint disorder, as secondary to service-connected acne 
conglobata and hidradenitis suppurativa.  38 U.S.C.A. 
§§ 1110,  5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).

5.  The claim of entitlement to service connection for a 
gastrointestinal disorder, as secondary to service-connected 
acne conglobata and hidradenitis suppurativa, is not well 
grounded and there is no statutory duty to assist the veteran 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The criteria for a disability rating of 50 percent, and 
not higher, for service-connected acne conglobata and 
hidradenitis suppurativa have been met. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Psychiatric disorder

A.  Factual background

The veteran's service medical records are negative for any 
complaints or findings of a psychiatric disorder.

The veteran was diagnosed as having an inadequate personality 
with a history of multiple drug usage and periodic excessive 
drinking on psychological evaluation in March 1975.  On 
psychiatric examination in July 1976, pertinent diagnoses 
included antisocial personality when intoxicated, dyssocial 
behavior and habitual excessive drinking.  He was also 
diagnosed as having a history of polysubstance abuse with a 
superimposed behavior disorder in October 1978.

The veteran was hospitalized from November 1981 to April 1982 
following a head injury.  A computed tomography (CT) scan 
showed blood and edema in the left temporal lobe.  Pertinent 
diagnoses included substance abuse and post-concussion 
syndrome.  He was again hospitalized in April 1982 and 
diagnosed as having poly-drug abuse (alcohol, amphetamines) 
and antisocial personality.

The veteran was hospitalized from November 1982 to March 1983 
due to psychiatric symptomatology.  The examiner diagnosed a 
dysthymic disorder, alcohol abuse and a personality disorder, 
mixed type, with schizoid, paranoid and antisocial features.  
During hospitalization in July 1983, the veteran was 
diagnosed as having an unspecified personality disorder, as 
well as alcohol abuse.

In July 1983, a registered nurse who had treated the veteran 
reported that his skin condition contributed to his emotional 
difficulties, namely, fear of people, poor self-image, 
depression and anxiety.

The veteran testified at a personal hearing at the RO in July 
1983.  He stated that his psychiatric disorder was caused by 
his service-connected skin disorder.  Specifically, he stated 
that his mental problems were caused by his inability to hold 
a job and by people making fun of him because of his skin 
condition.  He was afraid to be around other people, 
resulting in depression, anxiety and paranoia.

The veteran was afforded a VA psychiatric examination in 
August 1983.  The examiner diagnosed an antisocial 
personality disorder; amphetamine abuse; amphetamine 
delusional disorder; continuous alcohol abuse; alcohol 
hallucinosis; cocaine abuse, course unknown; opioid abuse, 
course unknown; hallucinogen abuse, course unknown; 
continuous cannabis abuse; and continuous cannabis 
dependence.  The examiner concluded that the veteran had no 
psychiatric symptoms that could not be fully accounted for by 
the foregoing diagnoses.

The RO denied entitlement to service connection for a 
psychiatric disorder as secondary to a the veteran's service 
connected skin disorder in September 1983.  The veteran 
appealed the RO's decision to the Board.  In September 1984, 
the Board denied entitlement to service connection for an 
acquired psychiatric disorder, including as secondary to the 
veteran's service connected skin disorder.  The Board found 
that the evidence did not indicate that the veteran's 
psychiatric disorder was etiologically related to his 
service-connected disability.  

Since September 1984, additional evidence has been received, 
as follows (in pertinent part):

The veteran participated in a detoxification program due to 
continuous alcoholism in August 1984.  He was again 
hospitalized in June 1985 for treatment for mixed substance 
abuse, continuous alcohol abuse and an antisocial personality 
disorder.  

The veteran was next hospitalized in May 1986, when he was 
diagnosed as having a substance abuse disorder and a 
borderline personality disorder.

In August 1986, Lackey G. Moody, M.D. stated that the veteran 
had marked disfigurement due to his skin disorder with 
systemic and nervous manifestations.

Additional diagnoses from 1986 to 1988 included major 
depression with suicidal ideation; a personality disorder; 
depression; avoidant personality disorder; narcotic abuse; 
and sedative abuse.  A May 1987 psychological report 
indicated that the veteran's depression may be related to 
poor human relations and to perceived inadequacies in social 
skills.

On VA dermatology examination in May 1989, the examiner 
stated that the association between the veteran's cutaneous 
condition and his psychiatric condition was unclear.

The veteran was examined by VA in April 1991.  The examiner 
diagnosed a dysthymic disorder and an intermittent explosive 
disorder.

In October 1991, a VA psychologist reported that while it was 
difficult to verify in an absolute way, the veteran's 
presentation would support the conclusion that his physical 
condition at least exacerbated his feelings of social 
inadequacy.  The psychologist further stated in February 1992 
that the veteran suffered from a dysthymic disorder and a 
personality disorder, mixed type, with antisocial features.

The veteran requested reconsideration of the September 1984 
Board decision.  In May 1993, the Board issued a decision 
which replaced the September 1984 Board decision.  However, 
the scope of the reconsideration was confined to the record 
available to the Board in September 1984.  The Board found 
that the veteran's psychiatric symptomatology was not 
etiologically related to his service-connected skin disorder.

The veteran was hospitalized from March to April 1995.  The 
examiner diagnosed chronic pain syndrome; depression, not 
otherwise specified; rule out organic mood secondary to long-
term use of benzodiazepines and opiates and chronic pain; 
rule out major depressive episode; opiate dependence; 
benzodiazepine dependence/withdrawal; and cluster B traits, 
antisocial.

The veteran sought treatment for substance abuse in April 
1995.  He was hospitalized and diagnosed as having 
polysubstance abuse and major depressive episodes secondary 
to substance abuse.  

The veteran was afforded a VA psychiatric examination in 
October 1996.  Review of a September 1995 CT scan of the head 
disclosed an area of encephalomalacia in the left temporal 
lobe most likely related to old trauma.  The examiner 
diagnosed (i) rule out dysthymic disorder versus major 
depression and (ii) impairment of cognitive functions related 
maybe to the head trauma and subsequently an area of infarct 
in the brain in the temporal lobe.  The examiner stated that 
there had been articles about the relationship between skin 
disorders, especially psoriasis, in relationship with 
depression, so there was a possibility than any skin disorder 
which caused disfigurement could cause depression.  The 
examiner further stated that, "Also, I just raised the 
question if depression can also be worse because of the 
infarct in the brain.  The literature supports this theory, 
too, that strokes, like in this case, can cause depression.  
The other possibility is that this patient has been using, 
chronically abusing, opiates and benzodiazepines throughout 
the years, as they said on admission to the fourth floor, the 
possibility of organic mood related to the long-term use of 
these prescribed medications.  Also, hepatitis B and 
hepatitis C that causes alot of pain and medical problems."  

The Board deemed that additional medical expertise was needed 
to render an equitable disposition in this case and in August 
1998 requested an IME opinion.  In January 1999, Cheryl A. 
Hemme, M.D., an assistant professor of clinical psychiatry at 
the University of Missouri Department of Psychiatry and 
Neurology provided an expert medical opinion in response to a 
specific Board request.  The physician stated, in pertinent 
part:

The patient presents a rather long and 
complicated history of substance abuse, mood 
disorder, personality disorder (which includes 
borderline personality disorder and antisocial 
personality disorder) as well as legal 
difficulties.  In addition to his psychiatric 
difficulty he sustained a significant head 
injury which resulted in loss of consciousness 
for 5 days.  As noted in the record his 
dysthymia may be related to his head injury and 
subsequent area of infarct in the temporal lobe.  
Skin disorders or any problem that causes 
disfigurement, especially of the face, can lead 
to low self esteem, feelings of inadequacy, etc.  
He describes his skin condition as disturbing 
and traumatic which may exacerbate his mood 
symptoms.  Given his history it seems he has 
little social support and hasn't developed ways 
of dealing with his psychiatric and medical 
concerns.

After review of the file, I offer the following 
opinions to the specific questions submitted by 
the Review Board:

Question 1: What is the most likely etiology of 
the veteran's current psychiatric disorder, most 
recently diagnosed as a dysthymic disorder?

The most likely etiology of his current 
diagnosis of dysthymia is his long history of 
substance abuse and his head trauma in September 
of 1995.  It is clear from his record he has had 
several hospitalizations for alcohol abuse, 
mixed substance abuse, chronic abuse of opiates 
and benzodiazepines.

Question 2: What is the likelihood that the 
veteran's current psychiatric disorder was 
caused by or resulted from the service-connected 
skin disorder?

It is difficult to ascertain the exact causation 
for his dysthymia. Chronic illness can certainly 
precipitate a depressive episode in some people.  
He describes his skin condition and his physical 
appearance as his main problem yet given his 
substance history, benzodiazepine use and head 
injury, it is extremely difficult to extrapolate 
the role his skin condition plays in his 
dysthymia.  It certainly may play a role as one 
function or as a stress which potentiates his 
dysthymia but is not the primary factor.

Question 3: If the psychiatric disorder is more 
likely separate and distinct from the service-
connected skin disorder than a manifestation or 
symptom of it, what is the likelihood that the 
psychiatric disorder is exacerbated or worsened 
by the service-connected skin disorder?

Psychiatric disorders are clearly exacerbated by 
stress regardless of the etiology.  If his 
perception of his skin condition causes him to 
feel rejected, hopeless, etc. it will exacerbate 
his low mood. However, the difficulty is in 
separating out the role that his medical and 
psychiatric illness really play in his 
circumstances.  He has a diagnosis of Antisocial 
Personality Disorder as well as Borderline 
Personality Disorder which further complicates 
his history and brings up the issue of secondary 
gain for obtaining disability.  In general, 
people with these diagnoses know how to 
manipulate a system to obtain what they need.  
Only a complete psychiatric evaluation by a 
psychiatrist and possibly testing (MMPI) would 
help distinguish the role his skin disorder 
plays in the diagnosis of dysthymia.  Overall, 
it is likely that is [sic] skin disorder could 
exacerbate his underlying dysthymia but not a 
primary reason for his medical problems. 


B.  Legal analysis

Service connection may be established for a current 
disability on a "secondary" basis.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304(a), (b), (c), 
3.310(a) (1998).  Service connection may be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In May 1993, the Board issued a decision which replaced the 
September 1984 Board decision, again denying entitlement to 
service connection for a psychiatric disorder on a secondary 
basis.  Decisions of the Board are final.  38 U.S.C.A. 
§§ 7103(b)(3), 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1100 
(1998) ("A panel reconsidering a case . . . shall render its 
decision after reviewing the entire record before the 
Board. . . .  The decision of the panel shall constitute the 
final decision of the Board."); VAOPGCPREC 70-91 (O.G.C. 
Prec. 70-91) ("[D]ecisions of the [Board] in which 
reconsideration is ordered are not final.")  

Where, as here, a final Board decision existed on a claim, 
i.e., in May 1993, that claim may not be thereafter reopened 
and allowed, and a claim based upon the same factual basis 
may not be considered by the Board.  38 U.S.C.A. § 7104(b).  
The exception is that, if new and material evidence is 
presented or secured with respect to the claim, the Secretary 
shall reopen the claim and review the former disposition.  
See 38 U.S.C.A. §§ 5108, 7104.  The U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has specifically held 
that the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must so find.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the United States Court of 
Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
§ 3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).  

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  There is no prejudice to the appellant in the 
Board's appellate consideration herein for several reasons: 
(1) the veteran was provided notice of the applicable law and 
regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156; (2) the Board's review of the 
claim under the more flexible Hodge standard accords the 
appellant a less 
stringent "new and material" evidence threshold to 
overcome; and (3) the Board resolves this issue in the 
veteran's favor.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

In the May 1993 Board decision, the scope of the 
reconsideration was confined to the record available to the 
Board in September 1984.  Thus, in reviewing the veteran's 
claim, the Board will review all evidence that has been 
received since September 1984 in determining whether new and 
material evidence has been submitted.  

In September 1984, the evidence consisted, in pertinent part, 
of post-service medical evidence of a psychiatric disorder; 
the veteran's lay statements that this condition was caused 
by his service-connected acne conglobata and hidradenitis 
suppurativa; and a July 1983 statement from a registered 
nurse to the effect that the veteran's skin condition 
contributed to his emotional difficulties, namely, fear of 
people, poor self-image, depression and anxiety.  There was 
insufficient medical evidence relating any current 
psychiatric disorder to the service-connected disability.  
Therefore, in order to be material, there would have to be 
competent evidence showing a relationship between a current 
psychiatric disorder and the service-connected acne 
conglobata and hidradenitis suppurativa.  Any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.

The evidence received subsequent to September 1984 is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Turning to the evidence that has been received since 
September 1984, the veteran has provided, in pertinent part, 
an August 1986 statement from Lackey G. Moody, M.D. to the 
effect that the veteran had marked disfigurement due to his 
skin disorder with nervous manifestations; an October 1991 
statement from a VA psychologist to the effect that the 
veteran's physical condition at least exacerbated his 
feelings of social inadequacy; an October 1996 statement by a 
VA examiner to the effect that there was a possibility than 
any skin disorder which caused disfigurement could cause 
depression; and the January 1999 IME opinion to the effect 
that it is likely that the veteran's skin disorder could 
exacerbate his underlying dysthymia. 

The Board finds that new and material evidence has been 
received.  The additional evidence is clearly new as it was 
not of record in 1984.  This new evidence is also material.  
It includes medical opinions indicating that the veteran's 
service-connected skin disorder either caused or aggravated a 
current psychiatric disorder.  These statements are presumed 
credible for the purpose of reopening the veteran's claim 
since it is within the examiners' competence as a medical 
doctor, psychologist, etc., to render such opinions.  The 
opinions bear directly and substantially upon the pertinent 
issue regarding this claim (i.e., did the veteran's service-
connected skin disorder cause or aggravate a psychiatric 
disorder).  See Colvin, 1 Vet. App. at 174 (material evidence 
is relevant to and probative of the issue at hand).  
Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that the claim for service connection for a 
psychiatric disorder on a secondary basis is reopened. 

Having determined that the claim has been reopened, it must 
next be determined whether the reopened claim is well 
grounded.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  Truthfulness of the evidence is presumed in 
determining whether a claim is well-grounded.  Id. at 504.

Based upon the foregoing facts, the Board finds that the 
veteran's claim is well grounded, in that he has presented a 
plausible claim.  There is medical evidence of a current 
psychiatric disorder and of a relationship between this 
disability and the veteran's service-connected acne 
conglobata and hidradenitis suppurativa.

Having determined that the claim is well grounded, it appears 
that additional assistance is required in order to fulfill 
the duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  
Accordingly, the underlying issue of entitlement to service 
connection will be the subject of the remand that follows.


II.  Joint disorder

A.  Factual background

In a November 1987 written statement, the veteran claimed 
entitlement to service connection for arthritis as secondary 
to his service-connected skin condition.  He stated that 
arthritis was caused by loss of movement and swelling 
associated with his skin condition.  He has provided excerpts 
from various medical texts indicating that joint disease can 
occur with hidradenitis suppurativa.

As a background, the veteran was treated by Lackey G. Moody, 
M.D. beginning in January 1986 for cervical degenerative disc 
disease.  In August 1986, Dr. Moody stated that the veteran 
had marked disfigurement due to his skin disorder with 
systemic and nervous manifestations.

Treatment records dated from 1987 to 1988 from the Arkansas 
Department of Corrections reveal diagnoses of arthritis and 
bursitis of the shoulders and post traumatic arthritis of the 
hip.

VA x-rays of the left shoulder in November 1988 revealed a 
slight superior migration of the humeral head which could 
represent a soft tissue disease such as capsulitis or 
tendonitis.  The veteran was diagnosed as having myalgia of 
the shoulders in December 1988.  X-rays of the shoulders in 
January 1989 were interpreted as showing mild arthritic 
changes.  Degenerative joint disease of the lumbosacral spine 
was also diagnosed in February 1989.   The veteran complained 
of shoulder, back, ankle, hip and knee pain in that same 
month.  The examiner's impression was a connective tissue 
disorder of unknown etiology, affecting multiple joints.

The veteran was afforded a VA examination in May 1989.  He 
was diagnosed as having tendonitis of the shoulder and lumbar 
strain.  The skin examiner also diagnosed evidence of 
follicular occlusion triad including severe acne (acne 
conglobata) and hidradenitis suppurativa.  This examiner 
further concluded that the association between the cutaneous 
condition and the veteran's arthritis was unclear.

The veteran testified at a personal hearing at the RO in 
April 1989.  He stated that there was a correlation between 
his skin service-connected skin condition and his arthritis. 

September 1990 x-rays of the veteran's hands were interpreted 
as showing changes consistent with early rheumatoid 
arthritis.  X-rays of the lumbar spine in the same month 
showed mild degenerative changes, but no changes 
characteristic of ankylosing spondylitis.

October 1990 x-rays of the veteran's shoulder and knees were 
interpreted as negative.  However, December 1990 x-rays of 
the right shoulder taken after a fall were interpreted as 
showing a subtle lucent line extending obliquely across the 
right acromion process which could represent an acromial 
fracture and mild degenerative changes of the right 
acromioclavicular joint.  A January 1991 x-ray showed 
degenerative disc disease at C5-C6 and C6-C7.

The veteran was re-examined by VA in April 1991.  He 
complained of pain in his neck, shoulders, hands, wrists, low 
back, knees, feet and ankles.  The examiner noted multiple 
joint symptoms with few objective findings.  Rheumatoid 
factor was negative.  The sedimentation rate was high.  X-
rays of the knees, hands, wrists and feet were negative.  X-
rays of the lumbosacral spine revealed minimal osteophytosis 
at L1-L2 and were otherwise negative.  An x-ray of the 
cervical spine showed a mild degenerative change consisting 
of small anterior osteophytes at C4, C5 and C6.  X-rays of 
the shoulders revealed left acromioclavicular joint 
degenerative changes; otherwise negative.  Finally, x-rays of 
the ankles showed well-healed fractures of the left ankle 
with retained hardware in the medial and lateral malleolus, 
with no degenerative joint disease seen.  The examiner stated 
that limitation of motion of the shoulders was related to 
scarring from the hidradenitis suppurativa and that the pain 
in the feet was due to metatarsalgia.  The examiner further 
noted that the remainder of the joint complaints, diagnosed 
as polyarthralgias, were probably unrelated to the widespread 
skin condition.

A bone scan conducted in September 1991 revealed faint 
labeling of the mid-segment of the eighth posterior rib, 
possibly related to old incompletely healed trauma; intense 
labeling of the right ankle with predominant involvement of 
the lateral malleolus also with involvement of the medial 
malleolus, consistent with severe arthropathy and/or possible 
recent trauma; and typical arthritis changes involving the 
knees and right acromioclavicular bursa.

The veteran's treating physician, Jon A. Green, M.D. (of the 
University of California, Davis, School of Medicine, 
Department of Internal Medicine), stated in June 1993 that 
the published literature supports a relationship between 
chronic infectious processes and arthritis in general, as 
well as the specific chronic spondyloarthropathy.  Dr. Green 
subsequently stated that he felt that the veteran had a 
disease complex which included hidradenitis, acne conglobata 
and non-deforming arthritis at a minimum, as well as aseptic 
necrosis of the femoral heads as either a consequence of the 
treatment of the acne [steroids] or as a component of the 
disease complex.  He based this conclusion upon the fact that 
the veteran had documented episodes of hand swelling and 
joint pain consistent with an arthropathy, as well as a 
finding of aseptic necrosis of the hips on magnetic resonance 
imaging.  It was Dr. Green's impression that the veteran did 
not drink alcohol, and there was no other recognized basis 
for aseptic necrosis of the femoral heads at a young age.

A VA examiner in November 1993 diagnosed the veteran as 
having polyarthralgias without objective arthritis 
(peripheral).  There were no x-rays or clinical suggestions 
of an inflammatory component.  The examiner noted that 
hidradenitis and acne conglobata are known to associate with 
spondyloarthropathy and peripheral arthropathy.  He further 
stated that, "Although it is very possible that this pt's 
arthropathy (peripheral arthralgias and DDD of spine) is assc 
with skin pathology, his rheumatic presentations are rather 
atypical."  

In December 1993, the same VA examiner noted that the 
arthritis associated with these skin disorders was known to 
be destructive and "spondyloarthropathy is inflammatory 
innature [sic] with syndesmophytes."  The examiner further 
stated that the presentation of the veteran's rheumatic 
complaints was more limited to polyarthralgias without 
objective documentation of synovitis.  "Negative x-rays 
(without signs of previous synovitis) 10-15 years after 
severe arthritis further mitigate against  serious/severe 
arthritis and certainly no destruction is apparent.  Spine 
pathology seemed more degenerative process than inflammatory 
spondylitis.  The arthritis and spondylitis assc with HP and 
AC are not very common.  Limited my experience in this type 
of case makes further difficulty in making the association."  

In January 1994, Dr. Green diagnosed the veteran as having 
hidradenitis suppurativa and questionable 
arthralgias/arthritis due to immune complex disease due to 
hidradenitis suppurativa.  In December 1994, the veteran 
complained of swollen hands, a lump on the left forearm and 
chronic back pain.  Dr. Green diagnosed arthritis 
questionably related to hidradenitis suppurativa, 
questionably related to cold weather. 

The veteran was afforded a VA examination in January 1995.  
X-rays of the hips and sacroiliac joints were negative.  X-
rays of the shoulders disclosed possible impingement 
syndrome.  X-rays of the lumbosacral spine showed minimal 
degenerative joint disease.  The examiner concluded that the 
veteran's arthritis was in no way related to his acne or 
hidradenitis suppurativa because he did not present with the 
seronegative spondylar arthropathy picture described in 
association with acne and hidradenitis suppurativa, nor with 
the acute fulminant, febrile polyarthritis seen in 
association with teenage acne vulgaris.  

The Board deemed that additional medical expertise was needed 
to render an equitable disposition in this case and in June 
1999 requested an IME opinion.  In July 1999, Daniel J. 
Stechschulte, M.D., a professor of medicine and director of 
the Division of Allergy, Clinical Immunology and Rheumatology 
at the University of Kansas Medical Center provided an expert 
medical opinion in response to a specific Board request.  The 
physician stated, in pertinent part:

I have reviewed the files of the above-
referenced case.  This 50 year old gentleman 
[. . .] is service-connected for hidradenitis 
suppurativa and acne conglobata.  He has a 
chronic history of musculoskeletal complaints 
which involve the hands, shoulders[,] knees, 
neck and low back regions.  He has a history of 
trauma in the past which may have contributed to 
some of his musculoskeletal complaints.

The past history is positive for a history of 
"broken legs" in 1972 which was sustained when 
jumping off a building.  In 1977, he underwent a 
splenectomy.  By 1983, he has a chronic history 
(many years) of hidradenitis suppurativa and 
acne conglobata with remissions and exacerbation 
with multiple surgeries.  It should be noted 
that he had vague musculoskeletal complaints of 
pain at least as early as 1968.

Radiographic examination of his musculoskeletal 
system was documented in 1989 when he had 
evidence of a healed right tibial and fibial 
fracture.

Films on September 27, 1990, were read as a 
subtle erosive change of the left ulnar styloid 
along with some subtle erosive changes in the 
second and third metatarsal heads.  This was 
interpreted as suggestive of rheumatoid 
arthritis.

Plain films of the right ankle in April of 1991 
were reported as normal.  In September of 1991, 
a bone scan revealed increased uptake in the 
right posterior 8th rib and increased uptake in 
the right lateral malleolus and minimal uptake 
in the medial malleolus. There was also some 
increased uptake in the bilateral knees and 
right shoulder.  The axial skeleton was reported 
as normal and there was no mention of any 
evidence of uptake in the left ulnar styloid or 
metatarsal heads.

In September of 1993, laboratory studies 
revealed a negative rheumatoid factor and ANA 
with an ESR of 21.

In September an MRI of the back revealed mild 
posterior disk bulging at lumbar 1-5. An MRI of 
the femoral heads was interpreted as bilateral 
avascular necrosis.  A physical exam in November 
revealed no joint findings and no SI joint 
tenderness.

Another physical exam on December 7, 1993, did 
not detect any evidence of synovitis.

On January 30, 1995, bilateral shoulder films 
revealed minimal spurring of the clavicles. 
Plain films of the hip were unremarkable and the 
SI joints were free of any osteitis or erosions.  
Lumbar films were interpreted as having minimal 
degenerative changes.  A note is made of some 
limitation of motion of the right and left 
shoulder due to skin scaring [sic] on the 
axillary areas.

A report by Dr. Scott Anderson on 1/30/95 was 
reported as mild impingement of the left 
shoulder, Heberden's node of the DIP joint and 
an essentially normal musculoskeletal exam.

After reviewing the records, it is my opinion 
that the patient has:

1.  Chronic musculoskeletal pain secondary to 
degenerative changes manifested by mild 
impingement of the shoulder capsule, 
degenerative changes in the axial skeleton and 
degenerative changes in the knees and ankles, 
probably associated with trauma or degenerative 
of the articular cartilages.  There is no 
evidence of an active synovitis, osteitis, 
sacroiliitis or spondylitis.  The radiographic 
findings as reported are consistent with the 
physical findings as reported and support a 
diagnosis of degenerative arthritis.

It is well recognized that acne conglobata and 
hidradenitis suppurativa can be associated with 
an inflammatory synovitis, osteitis, 
sacroiliitis and spondylitis.  This relationship 
is part of a syndrome of synovitis, acne, 
pustulosis, hyperostosis and osteitis, the 
acronym for which is the SAPHO syndrome.  This 
individual does not have the musculoskeletal 
manifestations and, therefore, I would conclude 
that the current joint findings in this patient 
are not caused or resulting from the service-
connected skin disorders.

The diagnosis of avascular necrosis noted on MRI 
in October of 1993 is somewhat puzzling since 
the January of 1995 plain hip films did not 
demonstrate any abnormality.  Although an MRI is 
clearly a more sensitive diagnostic test for 
avascular necrosis of the femoral heads, it 
would be expected that after 18+ months, this 
entity would also be seen on plain films.  It is 
not clear from the records the extent and 
duration of steroid treatment for the patient's 
cutaneous conditions.  It is well-recognized 
that corticosteroids contribute to avascular 
necrosis, but the records to not clearly make 
this diagnosis, nor is there documentation of 
the amount of steroids that this individual 
received.  It is my opinion that steroid 
treatment for the skin disorder could contribute 
to avascular necrosis of the femoral heads, but 
it is not clear that this diagnosis can be made 
in this patient.

2.  It is my opinion that the joint disorder is 
separate and distinct from the service-connected 
skin disorder.  However, many joint symptoms, 
whether due to osteoarthritis or an inflammatory 
arthritis, may be exacerbated when the patient 
undergoes an infectious or inflammatory 
condition.  The mechanism for this is not clear.  
It is my opinion that the patient's symptoms 
relating to the musculoskeletal system may be 
exacerbated by an infectious inflammatory skin 
disorder.  As I mentioned above, high dose and 
prolonged corticosteroid treatment for a skin 
condition would be associated with an increased 
risk of avascular necrosis, but the latter 
diagnosis has not been established in this 
patient. 


B.  Legal analysis

The veteran's claim is found to be "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1997).  All 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

As noted above, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998).  In Allen v. Brown, 
7 Vet. App. 439, 448 (1995), the Court held that when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resultant from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a non-service-connected disability.  In 
this case, the VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The veteran is service connected for acne conglobata and 
hidradenitis suppurativa.  He also has a joint disorder(s), 
diagnosed as chronic musculoskeletal pain secondary to 
degenerative changes manifested by mild impingement of the 
shoulder capsule, degenerative changes in the axial skeleton 
and degenerative changes in the knees and ankles by the IME 
in July 1999.  Based upon review of diagnostic testing, a 
diagnosis of avascular necrosis of the femoral head could not 
be made.

The record includes some medical evidence favorable to the 
veteran's claim and some that is unfavorable.  Therefore, the 
Board must assess the probative weight of this evidence in 
rendering a decision including analysis of the credibility 
and probative value of the evidence, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Board must 
also assess the credibility and weight to be given to the 
medical evidence before it.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  The evidence is no longer presumed to 
be credible once an analysis of the claim on the merits is 
undertaken.

For the following reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
secondary service connection for a joint disorder because the 
medical evidence reflecting that the veteran's acne 
conglobata and hidradenitis suppurativa did not cause or 
aggravate a joint disorder is more persuasive and of greater 
weight than the medical evidence that is favorable to such a 
connection.  

Although Dr. Moody stated that the veteran's skin disorder 
had systemic and nervous manifestations in January 1986, he 
did not specifically render an opinion concerning causation 
of a joint disorder.  His statement is ambiguous and has 
little probative value.  Moreover, the medical excerpts 
provided by the veteran are general in nature and not 
specific to the facts of this case.

The opinion of Dr. Green in June 1993, which is favorable to 
the veteran's claim, is inconclusive and must, therefore, be 
accorded less weight.  While Dr. Green stated in June 1993 
that the veteran had non-deforming arthritis as a result of 
his service-connected skin disorder, in December 1994 he 
diagnosed the veteran as having arthritis questionably 
related hidradenitis suppurativa, questionably related to 
cold weather.  These inconsistencies in his statements render 
his opinion nonprobative. The initial opinion is unconvincing 
when viewed on conjunction with his subsequent statement.  
Moreover, it is clear that Dr. Green did not review the 
veteran's complete medical records in light of his statement 
that the veteran did not drink alcohol.  The medical records 
are replete with evidence of alcohol abuse.

Another opinion favorable to the veteran's claim was from the 
VA examiner in November 1993, who stated that although it is 
very possible that the veteran's arthropathy (peripheral 
arthralgias and DDD of spine) was associated with his skin 
pathology, his rheumatic presentations were rather atypical.  
However, in December 1993 this examiner appeared to reach a 
contrary conclusion.  He further stated that his limited 
experience in this type of case made it difficult for him to 
render an opinion on causation.  Where a physician is unable 
to provide a definite causal connection, the opinion on that 
issue constitutes "what may be characterized as 'non-
evidence.'"  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993).  

Other medical professionals have concluded that the veteran's 
joint disorder(s) was not caused by his service-connected 
acne conglobata and hidradenitis suppurativa.  A VA examiner 
in April 1991 concluded that the veteran's joint complaints 
(other than limitation of motion of the shoulders, for which 
the veteran is already service connected), diagnosed as 
polyarthralgias, were probably unrelated to his service-
connected skin condition.  In January 1995, a VA examiner 
concluded that the veteran's arthritis was in no way related 
to his acne or hidradenitis suppurativa because he did not 
present with the seronegative spondylar arthropathy picture 
described in association with acne and hidradenitis 
suppurativa, nor with the acute fulminant, febrile 
polyarthritis seen in association with teenage acne vulgaris.   

The July 1999 IME opinion was, by far, the most extensive 
review of the medical evidence of record and the lengthiest 
documented opinion of record.  The doctor stated that, "It 
is well recognized that acne conglobata and hidradenitis 
suppurativa can be associated with an inflammatory synovitis, 
osteitis, sacroiliitis and spondylitis.  This relationship is 
part of a syndrome of synovitis, acne, pustulosis, 
hyperostosis and osteitis, the acronym for which is the SAPHO 
syndrome.  This individual [the veteran] does not have the 
musculoskeletal manifestations and, therefore, I would 
conclude that the current joint findings in this patient are 
not caused or resulting from the service-connected skin 
disorders."  This opinion was well reasoned, definitive and 
based on extensive review of the claims file.  The IME is 
also a specialist in clinical immunology and rheumatology, a 
practitioner in a medical discipline which the Board believes 
is well qualified to address to etiology of the veteran's 
joint disorder(s).

There is also one medical opinion of record concerning the 
issue of aggravation of the veteran's joint disorder(s) by 
the service-connected skin disorder.  The IME stated that 
many joint symptoms, whether due to osteoarthritis or an 
inflammatory arthritis, may be exacerbated when the patient 
undergoes an infectious or inflammatory condition, but that 
the mechanism for this was not clear.  The doctor then 
concluded that the veteran's symptoms relating to the 
musculoskeletal system may be exacerbated by an infectious 
inflammatory skin disorder.  This opinion is inconclusive.  
The qualified language of this opinion means that it has 
limited value.  The implication is that the veteran's joint 
disorder may or may not be exacerbated by his service-
connected skin disorder.  Moreover, the doctor indicated that 
he was unable to provide any rationale, as the mechanism for 
such a relationship was not clear.  Standing alone, this 
opinion would be so speculative that it would fail to provide 
the medical evidence necessary to well ground the veteran's 
claim.  See, e.g., Bloom v. West, 12 Vet. App. 185 (1999);); 
Obert v. Brown, 5 Vet. App. 30 (1993); but see Alemany v. 
Brown, 9 Vet. App. 518 (1996).

The Board is cognizant of the fact that the veteran maintains 
that he has a joint disorder as a result of his service-
connected skin disorder.  However, the veteran is not 
competent to render such an opinion.  There is no indication 
that he possesses the requisite medical knowledge or 
education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 
8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For these reasons, the Board concludes that the evidence 
against the veteran's claim is more probative and of greater 
weight and, based on this evidence, finds as fact that the 
veteran's claimed joint disorder(s) was not caused or 
aggravated by his service-connected acne conglobata and 
hidradenitis suppurativa.  Accordingly, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for a joint disorder as secondary to 
service-connected acne conglobata and hidradenitis 
suppurativa, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  A reasonable 
doubt exists where there is an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  38 C.F.R. § 3.102 (1998).  It 
is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  Id.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  Id.  In this 
case, for the reasons and bases discussed above, a reasonable 
doubt does not exist regarding the relationship between the 
veteran's acne conglobata and hidradenitis suppurativa and 
his joint disorder.


III.  Gastrointestinal disorder, claimed as ulcers

A.  Factual background

VA outpatient treatment records show that the veteran was 
first treated for gastrointestinal symptomatology in January 
1978.  He complained of left abdominal pain.  Pertinent 
diagnoses included left lower quadrant pain with guaiac 
positive stool, etiology unclear, and history of red vomitus.  

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Martinez, California, from August to September 1978 
following a stab wound.  He complained of left flank pain.  A 
celiotomy was preformed at which time a splenic abscess and 
perisplenic abscess was found.  The spleen and tip of the 
pancreas were removed.  The assessment was status post-
operative splenectomy secondary to stab wound.  The veteran 
complained of severe pains in the epigastric area in October 
1978.  Pertinent diagnoses included chronic polydrug abuse, 
malingering due to chronic polydrug abuse, and status post 
traumatic splenectomy.

The veteran was hospitalized at the VAMC in Palo Alto, 
California, from October 1978 to February 1979.  He 
complained of epigastric pain.  An upper gastrointestinal 
series (UGI) showed findings consistent with inflammatory 
changes of the duodenal sweep, consistent with pancreatitis 
status, status post stab wound and partial pancreatectomy.  

During VA hospitalization from November 1981 to April 1982, 
the veteran was diagnosed as having constipation.  
Sigmoidoscopy was negative.

VA outpatient treatment records reflected complaints of right 
upper quadrant pain in April 1982.  Pertinent diagnoses 
included right upper quadrant pain of questionable etiology 
and status post splenectomy due to stab wound to the spleen 
and liver.

The veteran was awarded Social Security Administration (SSA) 
disability benefits in 1978 due, in part, due to status post 
splenectomy and partial removal of the pancreas.

VA outpatient treatment records reflected complaints of right 
upper quadrant pain in March 1985.  The examiner's assessment 
was right upper quadrant pain of questionable etiology.

During hospitalization at Gray's Hospital in August 1986, the 
veteran was diagnosed as having acute duodenal ulcer disease.  
Medical records from the Arkansas Department of Corrections 
showed that he was treated for ulcers and gastritis in 1987 
and 1988.

In a November 1987 written statement, the veteran claimed 
entitlement to service connection for ulcers as secondary to 
his service-connected skin condition.  He stated that ulcers 
were caused by his inability to hold work due to his service-
connected disability.

The veteran testified at a personal hearing at the RO in 
April 1989.  He stated that his ulcers were caused by stress 
associated with his service-connected skin condition.

The veteran was afforded a VA examination in May 1989.  The 
dermatology examiner stated that the association between the 
veteran's cutaneous condition and his ulcer was unclear.

On VA examination in April 1991, UGI series was unremarkable.  
There was a very subtle questionable area of irregularity in 
the tip of the bulb with some thickening, which may be normal 
versus possible mild residual scarring from prior peptic 
ulcer disease.  The examiner diagnosed a history of peptic 
ulcer disease.  The examiner concluded that it was unlikely 
that this condition was due to the veteran's skin condition.


B.  Legal analysis

The laws and regulations concerning well grounded claims and 
service connection on a secondary basis were discussed above 
and will not be repeated.

The veteran is currently diagnosed as having gastrointestinal 
disorders, including an ulcer.  However, the record lacks 
evidence of a relationship between these current disorders 
and the  service-connected acne conglobata and hidradenitis 
suppurativa.  There are no medical opinions contained in any 
of the medical records relating any current gastrointestinal 
disorder to the service-connected disability.  The August 
1989 VA examiner's statement fails to establish any such 
connection.  Moreover, a VA examiner ruled out any such 
relationship in an April 1991 opinion.  The veteran lacks 
medical expertise and is not qualified to render an opinion 
regarding a causal relationship between any gastrointestinal 
disorder and the service-connected acne conglobata and 
hidradenitis suppurativa.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Without competent medical evidence 
establishing such a relationship, his claim for service 
connection on a secondary basis is not well grounded.  See 
Jones, 7 Vet. App. at 137.

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for a gastrointestinal 
disorder on a secondary basis.  Although the RO has not 
obtained the veteran's complete SSA records, there is no 
basis for speculating that such records would produce 
evidence necessary to well ground the veteran's claim for 
service connection on a secondary basis.  Brewer v. West, 11 
Vet. App. 228 (1998); see Grivois v. Brown, 6 Vet. App. 136, 
139-40 (1994) (noting that "implausible claims should not 
consume the limited resources of the VA and force into even 
greater backlog and delay those claims which . . . require 
adjudication.").  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claim under 38 U.S.C.A. § 5103(a) (West 1991).


IV.  Rating for acne conglobata and hidradenitis suppurativa

A.  Factual background

The veteran was originally granted entitlement to service 
connection for acne vulgaris by means of a September 1972 
rating decision.  The RO assigned a noncompensable disability 
evaluation, effective from August 1972.  In December 1974, 
the RO assigned a 10 percent disability rating for this 
condition, effective from July 1974.  In April 1978, the RO 
assigned a 30 percent disability rating for this condition, 
effective from February 1976.  The 30 percent disability 
rating has remained in effect since that time.  

During hospitalization from October 1978 to February 1979, 
the veteran underwent excision of an old perirectal abscess 
and sinus tracts in the right buttocks and split thickness 
skin grafting to the right buttock.  Review of the claims 
folder further reveals that the veteran was awarded SSA 
disability benefits in October 1978 due, in part, due to his 
service-connected skin disorder.

More recently, the veteran sought reevaluation of the 
disability rating assigned for his service-connected skin 
disorder in November 1987.

Medical records obtained in conjunction with his claim showed 
that he was hospitalized at Gray's Hospital where he was 
treated by Lackey Moody, M.D. in August 1986.  There was a 
great deal of scar tissue over his neck and right hip and 
large, deformed, sebaceous-type lesions of the axilla, neck 
and hip.  The examiner's impression was severe sebaceous 
disease and severe (marked) scarring of the neck, axilla and 
hips.  In a August 1986 written statement, Dr. Moody stated 
that the veteran had severe seborrheic cystic dermatitis with 
recurrent infection and marked disfigurement with systemic 
and nervous manifestations.  Dr. Moody further stated that 
the veteran was unable to work and obtain a substantially 
gainful occupation because of this condition.

Medical records from the Arkansas Department of Corrections 
dated from 1987 to 1988 revealed treatment for severe 
sebaceous gland disease under the arms and in the groin with 
scarring.  Cysts were also noted on the neck and hip.  In May 
1987, a diagnosis of severe cystic sebaceous disease with 
deformity and scarring under both arms was rendered.  There 
was also a large scar of the right buttocks with complaints 
of chronic pain.  No signs of infection were noted on 
examination in July 1988 but the veteran was treated 
prophylactically.  The assessment was chronic hidradenitis 
suppurative of the axilla with a history of grafts on the 
buttocks and chronic recurring infections.  There was also a 
mild malar rash and facial pitting.

On VA examination in November 1988, the veteran gave a 
history of swelling in the axillary areas bilaterally as well 
as in the groin, perianal and neck areas.  The examiner noted 
multiple healed sinuses in these areas, suggestive of 
minimally active hidradenitis suppurativa.  The examiner 
stated that the degree of the disease was moderate and 
appeared to be minimally active at this time.

Also associated with the claims folder are VA outpatient 
treatment records dated from 1986 to 1989.  In November 1988, 
there were findings of erythema and nodular swelling in the 
veteran's right groin, perianal area and axilla.  There was 
scarring in all areas and evidence of surgery and skin graft 
of the right buttocks.  On dermatology consultation in 
December 1988, there were acne scars on the cheeks and neck 
and rosacea.  There was scarring and contractures of the 
axilla and groin, without active drainage.  In February 1989, 
ice pick scars on the veteran's face (especially cheeks) were 
noted.  Scarring due to hidradenitis suppurative was present 
in the axilla.  There was an erythematous firm nodule in the 
right axilla.  The examiner's assessment was acne scars; 
hidradenitis suppurativa, active; acne rosacea.

The veteran testified at a personal hearing at the RO in 
April 1989.  He stated that women made fun of his skin 
condition.  His skin condition (of the groin, neck, chest and 
armpits) reportedly itched and swelled as big as a tennis 
ball.  It became tender, painful and red, and would then 
drain.  These episodes occurred at least once a month and 
lasted from one to three weeks.  He last worked as an 
electrician's helper in 1984, but stated that there were 
times that he could not go to work because of his skin 
condition. 

The veteran was afforded a VA examination in May 1989.  
Physical examination revealed a few active cysts on the back 
and shoulders with multiple pitted scar-like areas covering 
the back, shoulders and much of the face.  There were 
extensive areas of scarring in both axillae with a few active 
draining sinuses.  There was similar but less dramatic 
involvement in the groin area.  The veteran was on medication 
for this condition.  The examiner's impression was evidence 
of follicular occlusion triad including severe scarring 
cystic acne (acne conglobata) and hidradenitis suppurativa.  
The cutaneous condition was described as obviously severe.

On VA examination in April 1991, the veteran reported that 
his skin condition involved his neck, armpits, anterior and 
posterior chest, buttocks and inguinal area.  Examination of 
the skin showed extensive acne scarring on the face and 
anterior and posterior chest.  There was a surgical incision 
over the right pectoralis major.  There was extensive 
surgical scarring in the right axilla and moderate scarring 
in the left.  There was a skin graft over the right buttock 
and scars in the right and left inguinal areas.  The examiner 
diagnosed acne conglobata and hidradenitis suppurativa with 
scarring. 

Additional VA outpatient treatment records showed that the 
veteran was treated for a three millimeter draining ulcer of 
the right axilla in November 1991.  There was a flocculent 
area about two to three inches with pain to palpation.  There 
was a two by two inch painful area in the left axilla and a 
deep, flocculent area in the left buttocks.  In February 
1992, many acne scars, cysts and inflamed pustules were 
noted.  In December 1992, there were hard, cord-like areas, 
painful to touch, in both axillae.  In March 1993, there were 
cysts in the occipital area of both axillae, the groin and 
buttocks.  Keloids were also in these areas.

The veteran underwent incision and drainage of a left buttock 
abscess (8 centimeters by 10 centimeters) in May 1993.  He 
walked with difficulty and was unable to sit or sleep.  There 
was also a tender, large, indurated area over the right 
buttock, which was not ready for incision and drainage.  In 
June 1993, there were several cysts and scarring of the 
veteran's face, neck, buttocks and armpits.  A developing 
hidradenitis lesion was noted on the left axilla in August 
1993.  A two to three centimeter indurated lesion was 
thereafter noted, with continued tenderness at the site.  In 
September 1993, nodes were noted in the axillae.  A right 
axilla rash was noted in November 1993.

The veteran complained of increased itching in November 1994.  
In December 1994, there were abscesses on the right and left 
buttocks.  He underwent incision and drainage.  Both lesions 
were draining freely.  An open wound on the left buttock was 
noted one week later.  An abscess of the right deltoid was 
noted in January 1995.  

The veteran underwent VA skin examination in January 1995.  
The examiner reviewed the claims file.  The veteran reported 
that for the past 30 years he had extensive pustular drainage 
from the armpits, neck, back and buttocks.  He underwent 
extensive surgery in these areas and had a skin graft to the 
right buttock.  He was frequently on antibiotics.  The 
examiner noted extensive scarring with depressed, adherent, 
nontender scars in the right axilla.  There were similar 
scars in the left axilla, but less extensive.  Examination of 
the posterior neck and upper back showed extensive pitting 
and scarring, without active pustular lesions.  Examination 
of the buttocks showed extensive pustular lesions and 
surgical scars without active lesions.  There was a skin 
graft over the right buttock.  Photographs of the affected 
areas were included with the examination report.  The 
examiner diagnosed acne conglobata and hidradenitis 
suppurativa, status post multiple surgeries. 

During VA hospitalization from March to April 1995, there 
were cystic acne scars over the veteran's face and back.  
There were also multiple, healed surgical scars, one on the 
right arm over the deltoid, another on the right buttocks, 
and a another over the right nipple, status post surgical 
removal of infected glands.  

The veteran was hospitalized at the Atlanta, Georgia, VAMC in 
January 1997.  He gave a 20 to 25 year history of recurrent 
abscesses in the groin and buttocks.  His present complaints 
included fever, chills and pain for the past two days.  The 
examiner noted large abscesses with fluctuance and erythema, 
extremely tender, in the right and left cheeks.  They were 
laterally over the lateral surfaces and away from the 
anorectal area.  The veteran was placed on antibiotics and 
underwent incision and drainage with wide debridement.   


B. Legal analysis

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
skin disorder within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  

The veteran has been afforded VA examinations and a personal 
hearing and his treatment records have been associated with 
the file.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 
Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Where the particular disability for which the veteran is 
service connected is not listed, it may be rated by analogy 
to a closely related disability in which not only the 
functions affected but also the anatomical location and 
symptomatology are closely analogous. 38 C.F.R. §§ 4.20 
(1998).  Therefore, the veteran's skin condition, acne 
conglobata and hidradenitis suppurativa, is currently 
evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7806, 
pertaining to eczema. 

The criteria for rating the veteran's service-connected skin 
disorder provides that a 30 percent rating may be assigned 
with exudation or itching constant, extensive lesions, or 
marked disfigurement.  The highest or 50 percent rating may 
be assigned with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (1998).

Examining the medical and lay evidence relative to the 
severity of the veteran's acne conglobata and hidradenitis 
suppurativa in light of Diagnostic Code 7806, the Board finds 
that a relative balance has been reached with regard the 
merits of the veteran's claim for a rating greater than 30 
percent.  The evidence of record shows that the veteran's 
acne conglobata and hidradenitis suppurativa is subject to 
periodic exacerbations and remissions.  The rating of the 
disability must account for the disorder at its most active 
phase.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992). 

The evidence of record can reasonably be interpreted as 
suggesting that a flare-up of the veteran's disorder at its 
most severe is of such significant severity as to constitute 
the ulceration and repugnancy that would warrant a 50 percent 
rating, which is the maximum schedular rating.  The veteran's 
condition has been described as severe on more than one 
occasion and is accompanied by deformity, extensive areas of 
scarring, and draining lesions.  He also required surgery, 
i.e., incision and drainage, on more than one occasion.  The 
Board therefore finds that a state of relative equipoise has 
been reached in this case, and the benefit of the doubt rule 
is applicable. 38 C.F.R. §§ 3.102, 4.3, 4.7 (1998).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder, 
as secondary to service-connected acne conglobata and 
hidradenitis suppurativa, is reopened.

Entitlement to service connection for a joint disorder, as 
secondary to service-connected acne conglobata and 
hidradenitis suppurativa, is denied.

Having found the claim not well grounded, entitlement to 
service connection for a gastrointestinal disorder (claimed 
as ulcers), as secondary to service-connected acne conglobata 
and hidradenitis suppurativa, is denied.

Entitlement to an a 50 percent disability rating, and not 
higher, for service-connected acne conglobata and 
hidradenitis suppurativa, is granted, subject to controlling 
regulations regarding the payment of monetary benefits. 


REMAND

Entitlement to service connection for a psychiatric 
disorder 
on a secondary basis

With respect to service connection for a psychiatric disorder 
as secondary to service-connected acne conglobata and 
hidradenitis suppurativa, the issue that was addressed by the 
RO was whether new and material evidence had been submitted 
to reopen the claim.  It would be prejudicial to the veteran 
if the Board were to proceed to decide the question of 
service connection at this point, since the Board finds that 
additional evidentiary development is necessary for a fair 
decision in this case.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

There are potentially medical records that the RO should 
attempt to obtain concerning the veteran's claim.  For 
example, he was awarded SSA disability benefits, in part 
because of a psychiatric disorder, in 1978.  It is also 
likely that he has received additional treatment for a 
psychiatric disorder since 1995, the date of the most recent 
VA outpatient treatment records associated with the claims 
folder.  Therefore, the RO should make arrangements to obtain 
these records on remand.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered). 

The January 1999 IME also stated that only a complete 
psychiatric evaluation by a psychiatrist and possibly 
testing, i.e., Minnesota Multiphasic Personality Inventory 
(MMPI), would help distinguish the role the veteran's skin 
disorder plays in the diagnosis of dysthymia.  Therefore, on 
remand the veteran should be hospitalized for a period of 
inpatient observation and evaluation and for appropriate 
psychological testing in order to resolve this matter.  



Entitlement to a TDIU

The veteran perfected an appeal of the December 1988 denial 
of entitlement to a TDIU.  However, this issue was 
inadvertently dropped from the appeal.  The veteran has not 
been provided a supplemental statement of the case on this 
issue, despite the receipt of additional evidence, since 
August 1989.  Additional development is warranted in this 
regard.  38 C.F.R. § 19.31 (1998).  

As noted above, the veteran has reportedly applied for SSA 
benefits.  Any SSA records, as well as any additional VA 
records, may prove pertinent to his claim for a TDIU.

The veteran should also be afforded additional VA examination 
on remand for the purpose of determining what effect his 
service-connected acne conglobata, limitation of motion of 
the right shoulder, limitation of motion of the left 
shoulder, scar of the right axilla and scar of the left 
buttock, as opposed to his nonservice-connected disabilities, 
have on his ability to work.  See Friscia v. Brown, 7 Vet. 
App. 294 (1994), citing Beaty v. Brown, 6 Vet. App. 532, 537 
(1994).  In Friscia, the Court specifically stated that, 
where the VA has merely offered its own opinion regarding 
whether a veteran is unemployable as a result of a service-
connected disability, the VA has the duty to supplement the 
record by obtaining an examination which includes an opinion 
on what effect the appellant's service-connected disability 
has on his ability to work.  Friscia at 297, citing 
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 
4.16(a); Beaty v. Brown, 6 Vet. App. 532, 538; and Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).
  
Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated him for any 
psychiatric disorder and his service-
connected disabilities since 1995.  Obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in any treatment received at 
VAMCs. 

On requesting records from private 
physicians, specify that actual treatment 
records, to include all diagnostic test 
results, as opposed to summaries, are 
requested.  

If any private treatment is reported and 
the records are not obtained, the veteran 
and his representative should be told of 
the negative results and of the veteran's 
ultimate responsibility to provide the 
records.  38 C.F.R. § 3.159 (1998).

2.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

3.  Schedule the veteran for a period of 
inpatient observation and evaluation to 
assess his psychiatric disorder(s).  The 
examiner should be provided a copy of this 
remand together with the veteran's entire 
claims folder, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary tests, 
including an MMPI, should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report(s).

The examiner is asked to render diagnoses 
of all current psychiatric disorders the 
veteran has.  All necessary tests in order 
to determine the correct diagnoses are to 
be done.  If no such disorders are found, 
the examiner should so state.

The examiner should furnish an opinion 
with respect to the following questions:

a.  What is the most likely etiology of 
the veteran's current psychiatric 
disorder(s)?  

b.  What is the likelihood that the 
veteran's current psychiatric disorder(s) 
was caused by or resulted from the 
service-connected skin disorder?

c.  If the psychiatric disorder(s) is more 
likely separate and distinct from the 
service-connected skin disorder than a 
manifestation or symptom of it, what is 
the likelihood that the psychiatric 
disorder is exacerbated or worsened by the 
service-connected skin disorder?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition in 
issue, such testing or examination is to 
be accomplished.

4.  Afford the veteran a comprehensive VA 
examination for the purpose of determining 
what effect his service-connected physical 
disabilities have on his ability to work.  
The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner is specifically requested to 
express a medical opinion as to the degree 
of occupational impairment attributable to 
the veteran's service-connected acne 
conglobata, limitation of motion of the 
right shoulder, limitation of motion of 
the left shoulder, scar of the right 
axilla and scar of the left buttock, as 
opposed to his nonservice-connected 
disabilities.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and whether 
any limitation on employment is likely to 
be permanent.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examinations.  If the decision with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals







